            Case 1:18-cv-02973-CRC Document 19 Filed 07/24/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


SCOTTSDALE CAPITAL ADVISORS
CORPORATION

                      Plaintiff,

       v.                                      C.A. No. 1:18-cv-2973 (CRC)

FINANCIAL INDUSTRY
REGULATORY AUTHORITY

                      Defendant.


                                    NOTICE OF APPEAL

       Notice is hereby given this 24th day of July, 2019 that Plaintiff Scottsdale Capital

Advisors Corporation (“SCA”) hereby appeals to the United States Court of Appeals for the

District of Columbia Circuit from the Order in favor of Defendant Financial Industry Regulatory

Authority (“FINRA”) granting its motion and dismissing SCA’s complaint in its entirety entered

on the 16th day of July, 2019 (ECF. No. 17), against Plaintiff SCA.
            Case 1:18-cv-02973-CRC Document 19 Filed 07/24/19 Page 2 of 3



                                              Respectfully submitted,

DATED: July 24, 2019                            THOMPSON HINE LLP

                                          By:      /s/ Joseph A. Smith
                                                Joseph A. Smith
                                                D.C. Bar No. 1010223
                                                1919 M Street, N.W., Suite 700
                                                Washington, D.C. 20036
                                                Phone: (202) 331-8800
                                                Fax: (202) 331-8330
                                                joe.smith@thompsonhine.com

                                                Maranda Fritz
                                                Admitted Pro Hac Vice
                                                335 Madison Avenue, 12th Floor
                                                New York, NY 10017
                                                Phone: (212) 344-5680
                                                Fax: (212) 344-6101
                                                maranda.fritz@thompsonhine.com

                                                Counsel for Plaintiff
                                                Scottsdale Capital Advisors Corporation




{01360382-1 }                             2
            Case 1:18-cv-02973-CRC Document 19 Filed 07/24/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 24th day of July, 2019, I caused a true and correct

copy of the foregoing to be electronically filed with the Clerk and served on the following via the

Court’s ECM/ECF system:

                      Timothy W. Mountz
                      Terri L. Reicher
                      FINRA Office of General Counsel
                      1735 K Street, N.W.
                      Washington, DC 20006
                      Counsel for Defendant Financial Industry
                      Regulatory Authority, Inc.


                                             /s/ Joseph A. Smith
                                      Joseph A. Smith




{01360382-1 }                                   3
